Citation Nr: 1704756	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for atrial fibrillation with cardiomegaly.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in the case, served in the United States Army from July 1973 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Columbia, South Carolina Regional Office (RO) which, in pertinent part, denied an evaluation in excess of 30 percent for atrial fibrillation with cardiomegaly (cardiac disability). 

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In April 2011, the Veteran was hospitalized with chest pain and developed a large volume hematemesis with hypotension.  He was given a transfusion with packed red blood cells and fresh frozen plasma and diagnosed with "acute on chronic diastolic congestive heart failure, secondary to large volume resuscitation, secondary to gastric hemorrhage."

In June 2011, the Veteran requested a reevaluation of his service-connected cardiac disability and underwent a VA examination.  The VA examiner indicated the Veteran had no evidence of congestive heart failure.  Testing showed the Veteran had a left ventricle ejection fraction greater than sixty percent.  The VA examiner then indicated that a treadmill stress test could not be administered at the time because of the Veteran's knee conditions and recent lower extremity bilateral deep vein thromboses (DVTs).  Based on the Veteran's reported activities, the VA examiner estimated that he would have an asymptomatic Metabolic Equivalent for Task (MET) level of between 1 and 3 METs.

In September 2011, a VA examiner conducted a review of the Veteran's claims file but provided no opinion on the current severity of his service-connected cardiac disability.  In January 2012, the same VA examiner again reviewed the Veteran's claims file and stated that the ejection function test conducted during the June 2011 VA examination was the most accurate representation of the Veteran's heart function, which was normal.

In January 2012, the Veteran was again admitted to a private hospital with reports of chest pain.  His discharge summary indicated a history of diastolic congestive heart failure.  While hospitalized, the Veteran underwent a nuclear stress test administered in a private medical facility.  The results of the nuclear stress test indicated that the Veteran's peak workload was 7 MET's and his ejection fraction was measured at 55 percent.

The record in this appeal does not present a clear picture of the Veteran's level of cardiac disability throughout the claims period.  It is unclear whether the Veteran's April 2011 diagnosis of "acute on chronic" congestive heart failure showed a permanent worsening of his condition or was an acute and transitory event that was resolved.  This is further complicated by subsequent references to the Veteran's condition as a "history of congestive heart failure."  Additionally, the Veteran's METs readings have been estimated at various levels throughout the appeal.  In the June 2011 VA examination, an Interview-based METs test yielded an estimate of 1-3 METs.  However, a January 2012 nuclear stress test indicated the Veteran's METs level was 7.  It is unclear whether this variation is an important indicator of a worsening of the Veteran's service-connected cardiac condition or was related to his April 2011 hospitalization.  The Board also notes the Veteran's last VA examination to determine the severity of his service-connected cardiac condition was in June 2011 and that in his March 2012 notice of disagreement he indicated his condition had worsened.

Given these unresolved conflicts in the record and the time that has passed since the Veteran's last VA examination, the Board finds that a new examination and medical opinion are necessary to make a fully informed decision.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination with a cardiologist, using the "Heart Conditions" Disability Benefits Questionnaire (DBQ), to assess the current nature and severity of the Veteran's atrial fibrillation with cardiomegaly.

Unless medically contra-indicated, the Veteran's current METs level should be obtained using an exercise-based stress test.  If the exercise based stress test is medically contra-indicated, the VA examiner should state that for the record and conduct an Interview-based METs test.  An interview-based METs test should reflect the lowest activity level at which the Veteran reports: dyspnea, fatigue, angina, dizziness, and syncope.

After obtaining the current severity of the Veteran's cardiac disability, the VA examiner is asked to comment on the following:  

1. Did the Veteran have chronic congestive heart failure in April 2011?
2. Has the Veteran had any reoccurrence of chronic congestive heart failure since April 2011?
3. Has the Veteran had any recurrent episodes of acute congestive heart failure since 2011?

The examiner should discuss the April 2011 private treatment records that show the Veteran was diagnosed with "acute on chronic diastolic congestive heart failure, secondary to large volume resuscitation, secondary to gastric hemorrhage," along with the June 2011 VA examination noting normal cardiac function and January 2012 hospital notes reference a "history of diastolic congestive heart failure."

a) In June 2011 the VA examiner estimated the Veteran's METs level at 1-3 METs.  However, the January 2012 nuclear stress test indicated the Veteran's peak workload as 7 METs.

Based on these and any other pertinent findings, the examiner the examiner is asked opine whether the variation in METs levels is indicative of any changes in the Veteran's heart function during this period?

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


